Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered February 25, 1994, convicting her of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sole contention raised by the defendant on appeal is that the trial court improperly accepted the prosecutor’s reasons for exercising peremptory challenges against four prospective black jurors. The reasons proffered by the prosecutor for excusing those four prospective jurors were race-neutral on their face, specific, and trial-related. The defendant did not challenge those reasons as pretextual in the trial court. Therefore, the question of whether the trial court properly credited the prosecutor’s reasons is not before us (see, People v Allen, 86 NY2d 101).
Accordingly, the judgment of conviction is affirmed. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.